 294DECISIONSOF NATIONALLABOR RELATIONS BOARDNewton Joseph,d/b/aMeat Packers Internationaland Meat Cutters Local No. 421,AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIOandVincent Salazar.Cases 21-CA-13249 and 21-CA-13396June 29, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn August 6, 1975, Administrative Law JudgeJames T. Rasbury issued the attached decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs andeach filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions z of the Administrative Law Judge andto adopt his recommended Order, as modified below.1.We agree with the Administrative Law Judge'sfindings that throughout the course of the union or-ganizational campaign, Respondent demonstrated itshostility toward the Union and its supporters by en-gaging in numerous acts of interrogation and threatsof job loss and store closure, and by discharging ap-proximately 12 employees because of their union ac-tivity in violation of Section 8(a)(1) and (3) of theAct.We disagree, however, with his conclusion that evi-dence pertaining to Raul Arias fails to establish thathe was discharged. The discrimination against RaulArias is consistent with the above-described patternof extensive unfair labor practices. These flagrantlyunlawful acts committed by Respondent, coupledwith the events leading to the termination of Arias,compel us to disagree with the Administrative LawiThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products,Inc, 91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2 In the absence of exceptions thereto,we adopt,pro forma,the Adminis-trative Law Judge's rationale with respect toMansion House Center Manage-ment Corporation,190 NLRB 437 (1971), enfd 473 F 2d 471 (C A 8, 1973)We note that the Administrative Law Judge inadvertently stated thatAntonio Mercado Vasquez was discharged on "1/16/74"The record showsthat he was discharged on January16, 1975Judge's conclusion that Arias'terminationwas law-ful.Arias commenced employment with Respondenton November 27, 1974. He was employed as a count-ermanon a full-time basis and worked regularly onweekdays.During the early part of December,Respondent's owner, Newton Joseph, told Arias thatif he signed a union card he would be the first to go.On December 7, Arias did sign a union authorizationcard, and on December 13 Joseph told Arias that hewould be laid off. Arias inquired as to the reason andJoseph responded, "I'm scared of you guysbecauseyou guys can get the union in." After Arias statedthat he did not know anything about the Union, Jo-seph agreed to give him another chance by allowingArias to work the next day, a Saturday. At the timeJoseph said, "I don't want no more of this back-stab-bing, trying to get the union in." Arias reported forwork the next day, and Joseph ordered him to dis-tribute pamphlets instead of allowing him to performhis normal counter duties. At the conclusion of theworkday, he was told to "come in next Saturday."Arias did not work the next Saturdaydue to illness,and when he picked up a paycheck shortly thereafterhe was not told to come back. Arias testified that hehas not gone back to work for Respondent since thattime.The Administrative Law Judge concluded that theaforementioned evidencefailsto establish that Ariaswas discharged and that it establishes nothing morethana threat by Respondent.' Even ignoringRespondent's admissions and accepting Arias' testi-mony,it is clearthat Arias was in fact discharged onDecember 13 for discriminatory reasons. The "sec-ond chance" afforded him was illusory at best, forafterDecember 13 he was no longer afull-time em-ployee working weekdays, since his hours and work-ing conditions were drastically changed. After histalk with Joseph on December 13, Ariasbecame es-sentially a casual part-time employee, and no longerhad regularly scheduled hours. Thus, whether Ariaswas specifically told that he was discharged, or as-sumed that he was, is of littleconsequence,for anyassumption on his part that he was nolonger em-ployed as a full-time counterman would have beenreasonable under the circumstances.In view of the above, we find that Arias was dis-criminated against on December 13 when he was toldin effect that he was no longer a full-time employee.In light of our finding, we find it unnecessary to con-sider whether Joseph's statementto Ariason Decem-ber 13, that he could work only if he abandoned his3The recordcontains an admissionby Josephthat he discharged AriasJoseph testified initially that he discharged Arias because Arias could notread the scales At a later point in his testimony, Joseph stated that hedischargedArias because Arias wasnot conscientious225 NLRB No. 51 MEAT PACKERS INTERNATIONAL295union activities, amounted to a constructive dis-charge.42.The Administrative Law Judge found,inter alia,and we agree, that the Union represented a majorityof the employees in an appropriate bargaining unit inRespondent's Pacoima store, that the Union made alawful request for recognition which was denied, thatRespondent has systematically sought to dissipatethe Union's strength and membership, and that Re-spondent should recognize and bargain with theUnion.5 We also believe that it would be appropriateto find a violation of Section 8(a)(5) of the Act in thecircumstances of this case even though the complaintdid not specifically allege such a violation.The record shows that paragraph 6 of the com-plaint did allege,inter alia,that a majority of employ-ees in the appropriate unit "designated or selectedthe Union as their representative for the purposes ofcollective-bargaining with Respondent [and] . . . onor about January 8, 1975, and continuing to date, theUnion has requested that Respondent recognize it astheexclusivecollective-bargaining representative.... The complaint further alleged that Respondent has "refused to recognize the Union as the ex-clusive representative of the employees and the actsof Respondent set forth above constitute unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (3) and Sections 2(6) and (7) ofthe Act."The Board has held, with court approval,6 that "itwould not matter that the complaint failed to men-tion a specific section of the Act, if the alleged con-duct was in fact violative of that section. . . . Where,as here, the complaint clearly describes an actionwhich is alleged to constitute an unfair labor practicebut . . . alleges the wrong subsection, such failure ormistake, if it does not mislead the parties charged,does not prevent the Board from considering and de-ciding the charge so presented." I Thus, as notedsu-pra,although the complaint did not allege a specificviolation of Section 8(a)(5), the issue was fully litigat-ed and we find that all the elements necessary to an8(a)(5) violation have been established. Accordingly,we find, upon the basis of the entire record, that Re-spondent violated Section 8(a)(5) of the Act, and weshall order Respondent to bargain with the Union.However, we disagree with the Administrative LawJudge's establishing January 10, 1975, as the date4 SeeVincent's Steak House,Inc,216 NLRB647 (1975)5N L R B v Gissel Packing Co,Inc, 395 U S 575 (1969)6 Pecheur Lozenge Co, Inc,98 NLRB 496, 497 (1952), enfd 209 F 2d 393(C A. 2, 1953) SeeSchwab Foods, Inc, d/b/a Scotts IGA Foodliner,223NLRB 394 (1976),Hedstrom Company, a subsidiary of Brown Group, Inc,223 NLRB 1409 (1976),Pilot Freight Carriers, Inc, and BBR of Florida, Inc,223 NLRB 286 (1976)7N L R Bv PecheurLozenge Co,209 F 2d 393, 402 (C A 2, 1953)that Respondent should be required to recognize andbargain with the Union.In this proceeding the Union asked for recognitioninNovember 1974 but Respondent replied that itwas "not at all interested." Soon thereafter Respon-dent embarked on a course of unlawful conductwhich included interrogation and threats which wefind are violations of Section 8(a)(1). On December6, 1974, the Union began to picket and continuedpicketing for 35 days. During the same time, theUnion secured valid authorization cards from theemployees designating the Union as their bargainingagent. Respondent had 15 employees on the Pacoimapayroll for the week of January 6, 1975, including 3whom we find were unlawfully discharged, 9 ofwhom executed valid cards prior to that date whichgave the Union majority status as of January 6, 1975.Although the Union lacked majority status in No-vember when it made a demand for recognition,Respondent's declaration that it was not interestedwas not premised on the fact that the Union lackedmajority status but was apparently an outright rejec-tion of the request without regard to the number ofcards held. In light of its subsequent conduct and theUnion's picketing, we find that the Union's demandwas a continuing demand 8 and that Respondentshould be required to recognize and bargain with theUnion as of January 6, 1975, the date on which theUnion did achieve majority status.AMENDED CONCLUSIONS OF LAW1.Substitute the following for the AdministrativeLaw Judge's Conclusion of Law 4:"4.By refusing, since January 6, 1975, and at alltimes thereafter, to recognize and bargain with theUnion as the exclusive representative of its employ-ees in the appropriate unit set out above, Respondenthas engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) of theAct."2. In Conclusion of Law 6, add the name of PaulArias who was discharged on December 13, 1975.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, New-ton Joseph, d/b/a Meat Packers International, Pa-8 SeeAmerican Compressed Steel Corporation,146NLRB 1463, 1470(1964), and cases cited therein,The Kostel Corporation, d/b/a Big Ben ShoeStore,172 NLRB 1523, 1524, (1968), and 179 NLRB 730 (1969),SylgabSteel & Wire Corp,162 NLRB 303, 304 (1966) 296DECISIONSOF NATIONALLABOR RELATIONS BOARDcoima, California, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modified:1.Substitute the following for paragraph 2(a):"(a)Offer Isaac Gonzalez, Alfredo Mendoze, LuisMartinez, FranciscoMartinez,AntonioMercadoVasquez,Mario Gonzalez, Salvador Ortiz, ManuelFlores,Manuel Reyes, Enrique Gonzalez aka JesseMorgan, Olga Martinez, Augustin Silva, and RaulArias immediate and full reinstatement to their for-mer positions or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority, or other rights and privileges, andmake them whole for any loss of earnings they mayhave suffered by reason of the discrimination againstthem in the manner set forth in the section of theAdministrative Law Judge's Decision entitled theRemedy."'2. In paragraph 2(b), delete "January 10, 1975,"and substitute in lieu thereof "January 6, 1975."3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL recognize and bargain with MeatCutters Local No. 421, Amalgamated Meat Cut-ters and Butcher Workmen of North America,AFL-CIO, as of January 6, 1975, as the exclu-sive bargaining representative of all employeesin the following appropriate bargaining unitwith respect to rates of pay, wages, hours of em-ployment, and other terms and conditions ofemployment and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees employed at Respondent's re-tailmeat market located at 10435 Laurie Can-yon Boulevard, Pacoima, California, exclud-ingofficeclericals,guards,professionalemployees, and supervisors as defined in theAct:WE WILL offer Isaac Gonzalez, Alfredo Men-doza, Luis Martinez, Francisco Martinez, Anto-nioMercado Vasquez, Mario Gonzalez, Salva-dorOrtiz,Manuel Flores,ManuelReyes,Enrique Gonzalez aka Jesse Morgan, Olga Mar-tinez, Augustin Silva, and Raul Arias immediateand full reinstatement to their former positionsor, if those jobs no longer exist, substantiallyequivalent positions, without prejudice to theirseniority and other rights and privileges previ-ously enjoyed and WE WILL make each whole forany loss of pay suffered by reason of his or hertermination, with interest thereon at the rate of 6percent per annum.WE WILL NOT discourage membership in MeatCutters Local No. 421, Amalgamated Meat Cut-ters and Butcher Workmen of North America,AFL-CIO, or any other union, by dischargingor otherwise discriminating against any of ouremployees because of their union or concertedactivity.WE WILL NOT interrogate employees concern-ing their union activity or that of other employ-ees.WE WILL NOT threaten employees with dis-charge or plant closure for supporting theUnion.WE WILL NOT threaten employees with dis-charge if they refuse to sign documents renounc-ing the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform labor organizations, to join or assist theabove-named Union, or any other labor organi-zation, to bargain collectively through represen-tatives of their own choosing and to engage inother concerted activities for the purpose of col-lective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.NEWTONJOSEPH,d/b/a MEATPACKERS IN-TERNATIONALDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: A hearingin this consolidated proceeding was held at Los Angeles,California, on various dates from April 1, 1975, throughApril 22, 1975. A consolidated amended complaint was is-sued in Cases 21-CA-13249 and 21-CA-13396 on March18, 1975, based on an original, first, second, and thirdamended charges filed in Case 21-CA-13249 by the MeatCutters Local 421, Amalgamated Meat Cutters and Butch-erWorkmen of North America, AFL-CIO, herein theUnion, on December 17 and 18, 1974, and January 22 andFebruary 3, 1975, respectively, and the charge in Case 21-CA-13396 filed by Vincent Salazar, herein Salazar, onFebruary 18, 1975.The consolidated amended complaint alleges, in sub-stance, that Respondent discharged 15 employees I in vio-1The 15 named employees are Isaac Gonzalez, HectorRenee Sanchez, MEAT PACKERS INTERNATIONALlation of Section 8(a)(3) and (1) of the Act, discharged asupervisor in violation of Section 8(a)(1) of the Act, andengaged in numerous independent acts in violation of Sec-tion 8(a)(1) of the Act, including interrogation, threats ofplant closure, discharge, and impressions of surveillance.On March 25, 1975, Respondent filed an answer whichdenied thecommissionof the unfair labor practices as al-leged in the complaint.Upon the entire record and from my observation of thedemeanor of the witnesses, and having given full consider-ation to the posthearing briefs submitted by the counsel forthe General Counsel and by Respondent's counsel, I here-by make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a sole proprietorship, is engaged in the re-tail sale of meat at its retail store located at 10435 LaurelCanyon Boulevard, Pacoima, California, and at least untilFebruary 15, 1975, was engaged in the retail sale of meat atits retail store located at 5498 Whittier Boulevard, City ofCommerce, California. In the normal course and conductof its business operations Respondent annually derivesgross revenues in excess of $500,000 and annually purchas-es and receives goods, products, and materials valued inexcessof $50,000 from suppliers located outside the Stateof California. On the basis of these admitted facts, I here-with find that Respondent is, and at all material timesherein has been, an employer engaged in commerce and ina business affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIherewith find MeatCutters Local No.421,Amalga-matedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO,to be,and at all times material hereinhas been,a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ISSUES1.What motivated Respondent in severing the employ-ees named in the complaint from Respondent's payroll?2.Did Respondent's owner, Newton Joseph, threaten,coerce, and interrogate employees in violation of the em-ployees' Section 7 rights, and/or cause the same to be doneby his supervisors?3. Is the Union a racially prejudiced labor organizationto be denied the Board's processes under theMansionHousedoctrine? 3Alfredo Mendosa, Raul Arias, Luis Martinez, Francisco Martinez, AntonioMercado Vasquez, Camillo Perez, Mario Gonzalez, Salvadore Comolos Or-tiz,ManuelFlores,Manuel Reyes, Enrique Gonzalez, a/k/a Jesse Morgan,Gildardo Guerrero, and Olga Martinez2The supervisor's name isAugustin SilvaiMansion House Center Management Corporation,190 NLRB 437 (1971),enforcement of 8(a)(5) violation denied 473 F 2d 471 (C.A 8, 1973)2974.Did Respondent's supervisors lend support and aid tothe Union and thereby "taint" the authorization cards?5.Did the Union make illegal promises regarding thewaiving of initiation fees in violation of theSavairdoc-trine?IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Contentions of the PartiesNewton Joseph, the owner-operator of Respondent, hasat all timesbeen an acknowledged supervisor within themeaning of Section 2(11) of the Act. At the hearing,Respondent's counsel stipulated that Max Jimenez andAugustin Silva were supervisors within the meaning of Sec-tion 2(11) of the Act, and there was testimony tending tocause me to believe that at all material times herein Alber-to Vasquez was a supervisor within the meaning of Section2(11) of the Act.Newton Joseph's Pacoima store had been open for ap-proximately 3 years and in late 1974 he was busy makingpreparations for the opening of a second store in the Cityof Commerce (an area within the City of Los Angeles andsometimes referred to herein as the Los Angeles store).About the middle of November, organizers, including Sala-zar, from the Union, called on Newton Joseph and askedthat he recognize the Union inasmuch as he, Joseph, hadbeen a former member of the Union. Joseph refused theunion recognition and advised them that he was not at allinterested.In preparation for the opening for the new store, Re-spondent hired a larger number of employees than mightotherwise have been necessary at the Pacoima store for thepurpose of training and having available a few experiencedemployees for the opening of the City of Commerce store.It is the General Counsel's contention that in the latterpart of November, after having been approached by theunion organizers, but just before the opening of the store inthe City of Commerce, Joseph held a meeting of the em-ployees in the Pacoima store and there, by utilizing theservices of Ruben Rodriguez as an interpreter, told the em-ployees that the Union would be attempting to organizethe employees; he had previous experiences and problemswith the Union and he did not want any of the employeesto talk with the union agents or sign their cards; if theemployees signed the union cards they would lose theirjobs; and he would rather close down the shop than to signa contract with the Union.The City of Commerce store was opened on November30, 1974, and the Union began its organizational picketingof both stores on December 6. The General Counsel con-tends that during this time there was almost daily question-ing and threats directed toward the employees by the Re-spondent. General Counsel also contends that, on anotheroccasion in mid-December, Newton Joseph held anothermeeting of the employees at the Pacoima store and againwith Ruben Rodriguez serving as an interpreter he told theemployees that he would rather close down his doors thanto let the Union in and that if he learned that anyone hadSavairManufacturing Company,194 NLRB 298 (1971), enforcement de-nied470 F 2d 305 (C A 6, 1972), affd 414 U.S 270 (1973). 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned with the Union that he was going to discharge them;that the Union didn't really care about them but that it washe, Newton Joseph,who signed their paychecks.At or about this same period of time,a number of lay-offs and discharges of various employees began which Re-spondent contends was either due to the incompetence ofthe individuals and/or the loss of businessat the City ofCommerce store because of the union picketing. At thesame time,Respondent contends that he saw the futility ofcontinuing to operatethe Cityof Commerce store, and hebegan looking for a buyer.On January15, a prospectivebuyer was found and a contract entered into.On February15, escrow closed and the Respondent ceased business atthe Cityof Commerce store,and a number of employeeswere laid off at that time.Respondent contends that the layoffs were made neces-sary because of the loss of business stemming from thepicketingby the Unionand the discharges which occurredat this time were all for good cause; that the Respondentmade noderogatoryor threatening and coercing remarksto the employees concerning the Union,and specificallydenies having interrogated the employees concerning theirunion activity and interest.Moreover,the Respondent con-tends that it was impossible for Joseph to have made thealleged comments to the employees at the Pacoima store inDecember and January because he was never in the Pacoi-ma store during those months.Respondent further con-tends that the comments and remarks of the pickets on thepicket line were such as to reflect a racially discriminatoryattitude which prevents this union from seeking relief un-der the NationalLaborRelationsAct; thatRespondent'ssupervisors assisted the employees in becoming signers ofthe union authorization cards andthat theyare, therefore,tainted;and specifically denies any union animus.B. The Evidence Regarding the Alleged Threats, Coercion,and InterrogationRuben Rodriguez testified that he has been employed byRespondent for 3 years at the Pacoima store but that hehas also performed work at the Los Angeles store. On dif-ferent occasions, he has been asked by Newton Joseph toserve asan interpreter. One occasion was shortly after mid-November 1974 dust before the Los Angeles store opened.Joseph told the employees that he was opening a new storein Los Angeles and that Max Jimenez and Augustin Silvawould be taking on additional authority. He told the em-ployees that the Union had approached him and that theywere going to try and cause trouble for him; that theywould come in and make promises to the employees, un-true promises, to get them to sign up for the Union. Headvised the employees that he had previously had troublewith the Union and that he would close down the doors ifthe employees selected the Union and everyone would beout of a job. On another occasion in mid-December 1974,Rodriguez testified that he was asked by Joseph to tell theemployees that we were having trouble, lots of union trou-bles and that the employees could not have a union there.On this occasion, Rodriguez was told to ask the employeesif they were on his (Newton Joseph's) side or not. Josephwent on to say that the Union didn't give a damn about theemployees,that he(Joseph)was the one who signed theirpaychecks,and that he would close down the doors beforehe would sign up with the Union.On another occasion,Rodriguez testified that he wasasked to translate for Joseph during the questioning of twoother employees who Rodriguez named as Manuel Reyesand Rafael Banuelos. Joseph wanted to ascertain if theemployees had been to Luis Martinez'home at a partywhere Joseph understood a union organizer had been pres-ent.On this occasion,Joseph told Banuelos that he hadbrought him down to discharge him but because of thestraightforwardness of his answers he was going to let himcontinue to work. On another occasion,in January, Rodri-guez testified that Newton Joseph asked him to inquire ofManuel Reyes what his relationship was to some of theformer employees who had already been discharged. Onthis occasion,Joseph wanted to know if Reyes discussedthe Union with the other employees and asked if the Unionhad gotten the discharged employees another job. Rodri-guez related other occasions on which Joseph questionedhim personally about the Union and,on another occasion,witness testified that Joseph told him that they had a lot ofproblems and that they were going to lose the Los Angelesstore and Pacoima might go, too. But he(Joseph)said, "assoon as I close the Los Angeles store I'm going to go toPacoima and I'll regroup my forces.There's going to besome changes made and I am going to win."Augustin Silva testified that he was hired in July 1974and worked as a part-time employee until November whenhe started working as a full-time employee and continueduntil January22, 1975,when he was discharged.Silva testi-fied that Joseph told him that he was to discharge the em-ployees whom he saw talking with the Union or whom hesaw signing union cards.Silva corroborated the testimonyof Ruben Rodriguez with regard to a meeting of the em-ployees that occurred at the Pacoima store on or aboutNovember 24, 1974,in which Ruben Rodriguez served asthe interpreter and on which occasion Joseph warned theemployees that he had been approached by the Union andthat the employees were not to believe the promises of theUnion because he (Joseph) had had problems with theUnion before."Joseph told us that anyone who signed theunion cards would be fired;that he was the one that signedthe checks and that he wanted no dealings with theUnion."Joseph continued by saying that"if the Unioninfiltrated his business that he preferred to close the doorsand that the employees would be the only ones affectedsince we would be left withoutjobs."Silva also corroborat-ed Ruben Rodriguez'testimony concerning the December12 meeting on which occasion Joseph repeated his threats.Silva testified that he heard Newton Joseph question Anto-nio Vasquez and Raymond Silva about the Union on De-cember 16,1974, at the Los Angeles store.Following hisquestioning of Vasquez,on which occasion Vasquez ac-knowledged that he attended a party and that he hadsigned a union card along with several other employees,Joseph became angered and annoyed with Silva becauseSilva had not acknowledged knowing about the party andwho had attended.In response,Silva told Newton that hewas not employed to be a spy. Silva testified that at varioustimes he questioned nearly all of the employees at the MEAT PACKERS INTERNATIONAL299stores concerning their involvement in the Union becausehe was asked to do so by Newton Joseph. Silva also testi-fied that on one occasion Newton Joseph confided in himthat his plan to frustrate the Union would be to hire em-ployees and only keep them for 2 or 3 weeks and then laythem off and in this way he would not give the Union timeto organize the employees.Enrique Gonzalez, also known as Jesse Morgan,5 testi-fied in a manner that corroborated the testimony of RubenRodriguez and Augustin Silva regarding the coercive andthreatening remarks made to the employees by NewtonJoseph at the November 24 and the December 12 meetings.Additionally, the witness clarified the fact that on Decem-ber 12 Max Jimenez had told the employees during the daythat Newton Joseph would be coming over for the eveningmeeting and that he would be bringing cards which hewould ask the employees to sign denouncing the Unionand that those employees who did not sign the cards wouldbe fired immediately. On this occasion Jimenez told theemployees that Newton Joseph would neversigna contractwith the Union and that the employees would be the onesharmed if they signed cards because Joseph would firethem. Gonzalez also testified that besides being questionedby Newton Joseph that he was also questioned by CarmelaGoldberg, the office manager, who told him, "You're afriend of the boys, do you know who has signed? Tell me.Tell me. We'll fire them, but I will reward you because youare helping me."Olga Martinez testified that she was present at a meetingof all the employees of the Los Angeles store around De-cember 6 or 7 at which time Alberto Vasquez served as aninterpreter for Newton Joseph who told the employees notto listen to the Union because the Union made manypromises but didn't keep them, that he would fire anyonewho signed up with the Union, and that he would prefer toclose his doors rather than work with the Union. Witnessfurther testified that after being returned to the Pacoimastore she was questioned by Newton Joseph in the presenceof Carmela Goldberg at which time she was asked if shehad signed a union authorization card and to give the Re-spondent the names of others who had signed union au-thorization cards. Other witnesses including Luis Martinez,FranciscoMartinez,MarioGonzalez,Manuel Reyes,Manuel Flores, and Tomas Lopez testified to either indi-vidual questioning by Newton Joseph or the GeneralCounsel's offer to have them testify concerning the No-vember 24 and December12meetingsat which NewtonJoseph delivered, through an interpreter, a coercive threat-ening and intimidating speech. Setting forth the detailedtestimony of these witnesses would only tend to undulyburden this decision. Suffice it to say that in general theirtestimony corroborated that of otherwitnessesand clearlyindicated thatNewton Joseph was strongly antiunion,made numerous derogatory remarks concerning the Union,5The witness explained that on previous occasions he had attempted toget work with Respondent and had been unsuccessful His friend obtaineda job with Respondent and then decided to go into theArmy As a conse-quence,his friend,JesseMorgan,suggested that he (Enrique Gonzalez)assume his(Morgan's)identity and take his place because then Gonzalezwould have a job for sure This explanation is a logical and reasonable oneand is creditedand threatened employees frequently that they would bedischarged if he learned of their association with theUnion.The testimony of Raul Frias and Nicolas Castro is sup-portive of other testimony relating to the coercive com-ments made by Newton Joseph at the November 24 andDecember 12 employee meetings; in addition, these wit-nessestestified to a meeting on February 25, 1975, in whichAlberto Vasquez served as an interpreter, when NewtonJoseph told them that he knew the Union was trying toremain in contact with his employees; that he knew thatFrias and Castro had not signed with the Union and thusthey remained in his employ, but if he learned of anybodywho had signed up, or is interested in the Union, that hewould fire them just as he had the other employees whowere in contact with the Union earlier. While this state-ment was not alleged in the complaint as a violation of theAct, nevertheless, it tends to prove the union animus of theRespondent and the earlier threatening and coercive re-marks by Newton Joseph. In addition, witness NicholasCastro testified that he had had a conversation with Mr.Joseph on April 15, 1975, at the Pacoima store (this wouldbe after the hearing in this current matter had opened) inwhich Joseph told him that he didn't care if he was with theUnion or not, if the Union entered he would no longerhave a job. In my opinion, these two employees showedremarkable courage and fortitude to so testify inasmuch asthey are currently employed and have nothing to gain.Respondent, Newton Joseph, testified and denied thathe had ever made derogatory statements to the employeesconcerning the Union or that he had threatened their dis-charge if he learned that they were associated with theUnion in any way. Most importantly, Joseph contends thathe was busy working in the Los Angeles store during themonths of December and January and that it was impossi-ble for him to have made the threatening and coercive re-marks attributed to him during those 2 months because hewas never at the Pacoima store.Max Jimenez was called as a witness by the Respondentand denied that he had ever told a group of employees thatNewton Joseph was bringing some antiunion cards andthat the employees had to sign the cards if they wished toavoid being discharged. Jimenez denied ever having inter-rogated any of the employees concerning their union mem-bership, activities, or sympathies. On cross-examination,Jimenez acknowledged that he may have asked employeeswho Vincent Salazar was and what the employees weretalking to him about.Carmela Goldberg, who is the office manager and spentmost of her time at the Pacoima store, corroborated Mr.Joseph's testimony to the effect that he was not in the Pa-coima store during the months of December 1974 or Janu-ary 1975. Carmela Goldberg denied that she had ever en-gaged in conversation relating to the Union with any of theemployees.C. The Evidence Relating to the Alleged UnlawfulDischarges1.Gonzalez started working on Novem-ber 27 at the Los Angeles store and was "laid off" Decem- 300DECISIONSOF NATIONALLABOR RELATIONS BOARDber 10, 1974. On December 7 he signed a union authoriza-tion card (G.C Exh. 3(a) ). He testified he had not talkedto anyone about signing the card except the union repre-sentative.He stated that on one occasion Newton Josephtold him he would be discharged if he (Joseph) learned thathe had signed a union card. At the time of his layoff, hewas told by Joseph that "there was lack of work becausethe union was ruining the business, and there was no rea-son for me to be around because all he would have wouldbe too many guys around."Newton Joseph testified that he discharged Isaac Gonza-lez because he was a bad employee, not a conscientiousworker, and stood around with his arms on his apron whenthere was much work to do.2.Alfredo Mendoza:First applied for work at the Pacoi-ma store on December 3 when he was interviewed by Au-gustin Silva. Silva told him he would recommend him, butthat he would have to come back later. On December 6 hewas able to see Max Jimenez who told him to report forwork the next day. Mendoza testified that he signed aunion authorization card about 3 days later.6 Mendoza de-scribed the noon December 12 meeting at which Max Jim-enez advised the employees that there would be an eveningmeeting and Newton Joseph would be there with the an-tiunion cards to sign (seesupra,sec. IV, B). On this occa-sion,Mendoza asked Jimenez what would happen if hedidn't sign the card. Jimenez responded by saying: "Becareful when you go out of here the door don't hit you inthe ass." I Later that same day, Jimenez asked Mendoza,"What do you think about the union?" When Mendozareplied, "I don't know. I'm neutral," Jimenez said: "Withus there's no neutral. Either you're with us or you go."Later that evening when Mendoza sought entrance to thestore in order to attend the evening meeting, he was deniedaccessby Augustin Silva. Augustin Silva testified that hewas told by Max Jimenez to discharge Mendoza. Accord-ing to Silva, Jimenez said to him, "Did you know that-that stupid Alfredo Mendoza is a member of the union?"When Silva answered, "No," Jimenez then said, "Well, yousee he is a member of the union and me had [sic] to firehim today."Max Jimenez denied that he ever discharged or told Au-gustin Silva to discharge Mendoza. Carmela Goldberg tes-tified that she discharged Mendoza after she had observedthat he was nearly involvedin anaccident with one of themachines. She said she discussed the matter with Jime-nez-asked Jimenez to watch him and that Jimenez report-ed back that he was inept. Whereupon the following morn-ing she terminated him. Jimenez failed to testify as to anyconsultation with Goldberg.3.Raul Arias:Arias testified that he was hired on No-vember 27, 1974, for work in the Los Angeles store. OnDecember 13, 1974, Newton Joseph told him, "I'm scaredof you guys because you guys can get the union in." WhenArias protested that he knew nothing about the Union,6While the union authorization cards for many of the employees wereintroduced(G C Exhs 3(a) thru 3(s) ), General Counsel represented thatMendoza's card had been misplaced and was not available as evidenceiOther employee witnesses testified that Jimenez told them they would bedischarged if they did not not sign the "anti-union" cardJoseph told him he would give him one more chance but,"I don't want no more of this backstabbing, trying to getthe union in." He worked the next day but missed work onDecember 21, his next scheduled day to work. Arias testi-fied that when he went in to pick up his check that Joseph"didn't tell me nothing. He didn't tell me to come back oryou're fired or nothing. He didn't tell me nothing." New-ton Joseph indicated Arias was let go because he didn'tknow how to read a scale.4.LuisMartinezLuisMartinezwasoneofRespondent's most experienced employees, having startedto work for Respondent on September 20, 1972. He wastransferred to the Los Angeles store the last week in No-vember, 1974. On December 11, 1974, he signed a unionauthorization card (see G.C. Exh. 3(1)). According to histestimony, Joseph accused him on two occasions in De-cember of having signed a union card and then on Decem-ber 16 he (Joseph) accused him of having had a party at hishouse that was attended by many employees and a repre-sentative of the Union. Joseph then called Augustin Silvaand told him to tell Martinez that he was discharged, "be-cause I cannot pay him the money that I'm paying himnow."Augustin Silva related that on the morning of December16 he served as an interpreter for Newton Joseph whoquestioned Antonio Mercado Vasquez concerning a partyat Luis Martinez' house.' Vasquez acknowledged that hehad gone to the party; that he had signed an authorizationcard and named several others who had signed cards in-cluding Luis Martinez.Whereupon, Joseph told Silva totellVasquez, "You are not my friend. You are my enemyand you have stabbed me in the back, because you signedup for the union. And whoever is with me, I am with him.So, goodbye and don't come back here again." Silva relat-ed that Vasquez left, but that he remained in the office andheard Joseph say he was going to fire everyone that hadsigned up for the Union. Later that morning in the pres-ence of Silva, Joseph discharged Luis Martinez. AccordingtoMartinez, there was further discussion regarding somemoney that he "owed" 9 Newton Joseph. According toMartinez, this "debt" was canceled.According to Newton Joseph, Martinez had been dis-charged from the Pacoima store in the late summer or earlyfall of 1974 because of drinking on the job. At the time he"owed" (see fn. 9) Joseph money. He was rehired at thetime the Los Angeles store opened because he needed theexperienced help and hopefully Martinez would repay themoney he owed. According to Joseph, he discharged Mar-tinez sometime in mid-December because Martinez toldhim he didn't want to pay the money and didn't have to.8While Augustin Silva testified at the hearing through an official inter-preter,itwas apparent that he knew considerable English and so advised thecourtHowever,he was allowed to testify through an interpreter,as wereseveral other witnesses,over the objections of Respondent's counsel becauseIam of the opinion it would have been manifestly unfair and inequitable tohave denied them the right to be questioned and to respond in their nativelanguage The need for an interpreter is within the discretion of the judgePeople v Holzclaw,76 Cal App 168, 243Pac 894(1926), also seeCal Evidcode sec 752(a) and 3 Wigmore,Evidence §8119 Testimony indicated that as money was moved from the cash register tothe safe, it was accounted for by signing one's name to indicate the numberof the sack of money placed in the safe Apparently,one or more sacks ofmoney for which Luis Martinez was supposedly responsible were "lost" MEAT PACKERS INTERNATIONAL301Joseph denied having any knowledge of Martinez'interestin the Union. Witnesses Becker and Goldberg claimed theywere in Joseph's office at the time of Martinez' dischargeand testified he was fired because business was slow andMartinez refused to repay the money owed to Joseph.5. and 6.Franciso Martinez and Mario Gonzalez: 1Fran-ciscoMartinez was first employed in April 1974 andworked until discharged in mid-December 1974.11 Hesigned a union authorization card dated December 9, 1974(G.C. Exh. 3(1) ). Francisco Martinez testified that on themorning of December 16 he and Mario Gonzalez, in thepresence of Jesse Morgan, RafaelBanuelos,and ManuelReyes, were discharged by Max Jimenez. According toMartinez, Jimenez said, "he had found out that the daybefore we had been at a party of a friend of ours, LuisMartinez, and that the union representative had beenthere, Vincent Salazar, and that he had knowledge that wehad signed in with the union and he said that, therefore, wewere all fired." Whereupon Jesse Morgan asked why theywere all being fired. Jimenez replied he was only firingFranciscoMartinez and Mario Gonzalez and"as far asyou are concerned, whatever Newt says will be done."Mario Gonzalez was first employed on November 6,1974, and signed a union authorization card on December9 (G.C. Exh. 3(k) ). His testimony regarding the facts of hisdischarge was essentially the same as that of FranciscoMartinez which has dust been related in the paragraph im-mediately above.Carmela Goldberg testified that she terminated Francis-co Martinez after Augustin Silva and Max Jimenez told herthatMartinez was taking meat which he did not declare orinclude in the meat which he purchased at the employees'discount.Jimenez denied that he discharged Martinez or any otheremployee and stated that he heard Silva recommend thedischarge of Martinez for stealing.Augustin Silva denied reporting to Goldberg that Marti-nez was stealing, but acknowledged that he had com-plained to Newton Joseph, by telephone on December 13,a problem that involved Francisco Martinez. The problemrelated to the failure of the employees to properly markand place in one place their personal purchases and it wascausing extrawork and confusion for Silva. Silva wantedJoseph to explain to all employees the proper procedure.Silva testified that he worked at the Los Angeles store onDecember 16 and could not possibly have been present atthe discharge of Martinez as testified to by Jimenez.Goldberg's testimony regarding Mario Gonzalez was tothe effect that she was concerned because she feared hehad an improper social security number and that the pick-eterswere threatening to call the immigrationservice toreport the illegal workers. Goldberg testified, "The reason Iterminated him was because I was a little afraid that hedidn't have a social security number and I particularly was10The testimony relating to the discharge of these two employees will beconsidered jointly because they were allegedly discharged at the same time11On cross-examination, Martinez acknowledged that he had first gone towork under the name of Ruben Garcia because he did not have his ownsocial security card and number However, he credibly explained that whenhe obtained his own social security card he told both Newton Joseph andCarmela Goldbergfond of him and I wanted in some way to protecthim." Shedenied any knowledge of hisunion interestor activity.7.Salvador Ortiz:Ortiz testified that he went to work forRespondent on October 28, 1974. His last day of work wasDecember 12, but he was not notified of his discharge untilDecember 19. Ortiz signed a union authorization card onDecember 10, 1974. (G.C. Exh. 3(f) ). He testified thatNewton Joseph advised him that he was being laid off be-cause businesswas slow; he had a lot of problems with theUnion; and "he knew that I had signed for the Union andtherefore I didn't have a job any longer."Newton Joseph testified that he had very little recollec-tion of Salvador Ortiz but denied that he discharged himbecause he (Ortiz) had signed a union card.8.Manuel Flores:Flores was hired by Respondent onDecember 5, 1974, at the Pacoima store; signed a unionauthorization card on January 13, 1975 (G.C. Exh. 3(m) ),and was terminated on January 26, 1975. Florestestifiedthat Alberto Vasquez discharged him, at whichtime he wastoldMr. Joseph said "he had no more work for me first ofall because work was slow and, secondly, because he knewthat I had signed a card for the Union." Vasquez was notquestioned by counsel regarding this discharge, but he didtestify to certain derogatory or antiunion comments by Jo-seph to the employees.Carmela Goldberg's testimony was that she was afraid ofManuel Flores; that he was discharged because of "his de-meanor and his impudence and certain attitudes that hehas and displayed."9.Reyes testified that he started to workfor Respondent on July 20, 1974; signed a union authoriza-tion card on December 10, 1974; and was transferred tothe Los Angeles store on January 20, 1975. Witness de-scribed two or three conversations with Newton Joseph inwhich he was questioned regarding the Union. On January19, he was informed by Max Jimenez that he was beingtransferred to the Los Angeles store on the following day.When he protested because he had no means of transporta-tion, Jimenez informed him that he could speak to NewtonJoseph who would arrive at the store a little later. Reyestestified that when Joseph arrived he asked Efren Rodri-guez 12 to serve as an interpreter for him with Joseph.When he explained to Joseph that he hadno means oftransportation, Joseph told him he was sorry, but that theonly place he had work available for him was in Los Ange-les.Reyes reported to work and worked in Los Angeles theweek of January 20, but his name did not appear on theschedule for the following week. When Reyes inquired ofRuben Rodriguez why his name was not on the schedule,he was told, "that Mr. Joseph had indicated to him (Rodri-guez) that work was very slow, that there was little businessand plus the fact that he suspected that I (Reyes) hadsigned a card with the Union."Newton Joseph testified that Reyes quit. Joseph saidthat Reyes was cut down from full-time to part-time workon Saturday and Sunday and simply failed to show up forwork, that he was never fired.12RubenRodriquezand Efren Barrera arestep-brothersEfrenBarreracorroborated the testimonyof ManuelReyes andsaid that he served as theinterpreterbetweenReyes and JosephIt is most logical that Reyes' refer-ence to EfrenRodriguezwas intended to be Efren Barrera and I so find 302DECISIONS OF NATIONAL LABOR RELATIONS BOARD10.Enrique Gonzalez, aka Jesse Morgan:13Enrique Gon-zalez' testimony regarding several coercive and threateningstatements by Newton Joseph has been set forthsupra(sec.IV, B). Witness related that at a meeting about December19 or 20, at which Alberto Vasquez served as an interpret-er,Newton Joseph apologized to Gonzalez for discharginghis brother Mario, but added that the employees had beenwarned that they would be discharged if they signed withtheUnion. Witness related that Joseph told him he wasbeing transferred to the Los Angeles store the latter part ofDecember-about the 26th or 27th. Gonzalez protestedthat there were others who had cars, but that he had nomeans of transportation to which Joseph replied, "that wasmy problem." Gonzalez reported as directed. Gonzalez'last day of work at the Los Angeles store was December31, on that day he injured his hand and could not work.However, he frequently visited the store and talked to theemployees. The latter part of January 1975-but before hehad been released by the doctor to return to work-he wasvisiting in the store with Ramon Silva when Joseph orderedhim out of the store and said he would call the police if hedidn't leave.When Gonzalez protested that, "I have notdone anything wrong. Why are you calling the police onme? I work here Newton." Joseph then replied: "No, youused to work. You don't work anymore. You signed thecard with the union and I know it." Whereupon Josephushered him out of the store. After his injury was complete-lywell and the bandage removed (first of March 1975),Gonzalez related that he saw Joseph in front of the Pacoi-ma store and said: "Look, I'm well now. I'd like to comeback to work. When can I come back?" To which Josephresponded by saying, "My business is very slow." Gonzalezthen replied, "Why is it that if it's so slow you have newemployees here and I'm an older employee than any of theones that are here?" Joseph then replied, "I want nothingto do with you, Jesse, because you gave me a stab in theback. You are with the union. And you're never going towork for me anymore."Ramon Silva's testimony concerning the late January1975, confrontation between Joseph and Gonzalez whereinJoseph informed Gonzalez of his discharge was supportiveof Gonzalez' version.Newton Joseph testified that Gonzalez talked to himonce about coming back to work, but at that time his handwas still bandaged and he (Joseph) told Gonzalez to con-tact Carmela because she was running the Pacoima store.Carmela Goldberg testified that she planned to take"JesseMorgan" back to work after March 15 which wasthe date Jesse's doctor had informed her he (Jesse) wouldbe able to return to work. According to Goldberg, Jessenever asked for his job back after March 15, 1975.Gonzalez related that on one of his many visits to thePacoima store he copied the names of the employeesscheduled for work the week of January 12, 1975. (See G.C.13Witness acknowledged that he had also used his brother's name, MarioGonzalezWitness at first denied using the name "Mario Gonzalez," orperforming work under that name, but was recalled to the stand and apolo-gized to the court and testified that he had lied because he "thought thatwhile this procedure was continuing, I was not allowed to work and in orderto not interrupt or affect it, I said, `No' "Exh. 4.) The employees working at the Pacoima store dur-ing the first part of January 1975, as reflected by this ex-hibit,was confirmed by a current employee, Raul Fnas.11.Olga Martinez:Olga Martinez testified that she firststarted working for Respondent in October 1974 as a cash-ier.When the Los Angeles store opened the first of Decem-ber she was transferred. She worked there until December28, 1974. She signed a union authorization card on January14, 1975 (G.C. Exh. 3(g) ). Witness testified that she had aweek's vacation following December 28 and then wastransferred back to the Pacoima store effective January 6or 7, 1975. Olga testified that the latter part of January shewas questioned by Joseph, in the presence of Goldberg,about the Union and asked to relate thenamesof thosewho had signed for the Union. During this conversation,Joseph told her he (Joseph) knew she hadsigned a unioncard. On February 4, 1975, she related that Joseph calledher to the office and there in the presence of Goldbergdischarged her. At that time he told her her boyfriend hadcalled and told Joseph that she (Olga Martinez) was quit-ting.Olga denied that her boyfriend had made such a call.Carmela Goldberg testified that Olga was asked to workextra on Saturday, February 1, which she declined. Howev-er, she said she would work on February 2. On the 2nd shecalled in sick and then failed to show up on her regularscheduled day, February 3. On the afternoon of February3, according to Carmela, a man who identifiedhimself asOlga's boyfriend, called to say that Olga wasterminating.On February 4, when Olga showed up for work a replace-ment had been hired, but Goldberg told her to go home,she would talk further with management and be in contactwith her. On February 5, Olga called and asked about hercheck and then came in a few days later to pick it up.Goldberg denied that she had any knowledge of Olga Mar-tinez' interest in the Union12.AntonioMercado Vasquez:While this employeecould not be located by the General Counsel for purposesof testifying, there was testimony from Augustin Silva thathe (Silva) served as an interpreter for Joseph on December16 when Joseph questioned Vasquez about being at a partywith a union organizer present and signing a union author-ization card.14 According to Silva, Vasquez acknowledgedhaving been at the party and having signed a union author-ization card. Joseph then told Vasquez, "Goodbye anddon't come back again."Newton Joseph did not specifically mention Vasquez inhis testimony, but generally denied discharging anyone be-cause of their interest or activity in the Union.13.and14.Camillo Perez and Hector Rene Sanchez:While Respondent's answer admitted the discharge ofCamillo Perez and Hector Sanchez, it denied that it was forunlawful reasons. These former employees could not belocated by the General Counsel and did not testify. Therewas a paucity of direct evidence proving these illegal dis-charges,unlessthey are to be considered as dischargeescoming within a planned antiunion policy. Evidence oftheir union interest or activity was lacking.14This was the party which Luis Martinez acknowledged occurred at hishome in celebration of his son's birthday MEAT PACKERS INTERNATIONAL30315.Guildardo Guerrero:Guerrero was first employed inOctober 1974. He signed a union authorization card onDecember 12, 1974 (G.C. Exh. 3(1) ). Witness testified thatinmid-January Joseph accused him of signing with theUnion and told him he was going to be fired. A few dayslater when Guerrero did not see his name on the schedule,he asked Joseph when he was to report to work. Josephreplied, "Well there is no more work for you because Iknow you have signed with the Union." Thereafter, Guer-rero filed a charge with the National Labor RelationsBoard and approximately 10 days later when he went toget his final check, Carmela said to him: "Guildardo, Iknow that you have made a statement against us, againstNewton. Your work is here for you. Why are you trying todo us wrong? You know that we have done many favorsfor you." The result of this conversation was that Guerrerowas returned to work and continued to work until the LosAngeles store was sold on February 15, 1975.Respondent contends Guerrero was never discharged.As proof, Respondent submitted canceled paychecks(Exhs. 1(b) through 1(f)) which covered the weekly payperiods from January 8 through February 5, 1975. It wasduring this period that Guerrero testified he was dis-charged, filed a charge with the Board, and was then re-turned to work.16.Augustin Silva:Silva first started working for Re-spondent on a part-time basis in July 1974. On November9, 1974, he was made manager and employed full-time atthe Pacoima store.15 He testified that he was told by Josephto discharge any employee seen talking to the people fromthe Union or any employee who signed union cards. Silvarelated that following the questioning of Antonio Vasquezby Joseph regarding the party (Silva served as an interpret-er) that Joseph castigated him (Silva) for not knowing allabout the party and who was there. At that time, Josephsaid to him, "So, what am I paying you so much money forif its not for you to find out what the workers that I have inmy business are doing?" Following this, Silva testified thathe questioned several employees and learned that LuisMartinez had merely had a party at his house and not aunion meeting. When Silva related this to Joseph, Josephsaid that he knew that it had been a union party.On the day of Silva's discharge, January 26, 1975, herelated that Joseph talked to him and told him that he(Joseph) wanted Silva to investigate and learn who hadsigned for the Union and report back to Joseph. Silva pro-tested and said that would be playing the role of a spy.Joseph assured him it was all right. Later in the day, Josephcalled Silva to his office and said, "Augustin, you can seethat the business is slow, so I cannot be paying employeesthat are getting a lot of money. So, here is your check forthe week." Silva related that Joseph gave him an extracheck which Joseph said Silva would need until he foundwork.Joseph testified that Silva was not fired but that hishours were reduced, and Silva failed to show up for work.15The word "manager" was used rather loosely throughout the hearing ofthis caseThere were apparently two employee supervisors, each calledmanager, whose working shifts would overlap One would come in themorning and stay until about 4 or 5 p in , the other would come to workabout 2 p in and stay until the store was closed about 10 p inCarmela Goldberg testified that Silva was upset and dis-turbed because there had been threatening phone calls re-ceived at his home and, in late January, Silva had tried toget Joseph to lay him off.Respondent's counsel confirmed that he had heard Silvacomplain to Joseph about the Union and the threateningphone calls received at his home.V. ANALYSIS AND CONCLUSIONSApart from a consideration of theMansion House,theSavairMfg.,and the supervisory assistance argumentsmade by Respondent which will be considered hereinafter,a resolution of the 8(a)(1) and (3) allegations of the instantcomplaint turn entirely on the creditability of the witness-es.On the relevant and essential facts 16 I find I cannotcredit the Respondent's key witnesses.The Respondent's owner, Newton Joseph, contends thathe was not in the Pacoima store during December 1974and January 1975. This contention is supported by the tes-timony of Carmela Goldberg, who became the key man-agement representative at the Pacoima store after she start-ed to work on November 3, 1974. If true, this would negatemuch of the testimony elicited from the General Counsel'switnesses. Recognizing that Joseph injured his hand in lateDecember, and after only a day or two away from work,returned to the hospital for surgery in January, and thenmissed a maximum of another 10 days from work,l" thereremained from 40 to 50 days in the 2-month period inwhich he could have visited the Pacoima store. I am confi-dent he was in the Pacoima store on several occasions dur-ing December 1974 and January 1975 and did coerce, in-terrogate,threaten,and discharge the employees astestified to by General Counsel's witnesses. I have reachedthis conclusion from a careful study of the record testimo-ny and my close observation and scrutiny of the demeanorof the witnesses. I was particularly impressed with the can-dor and openness of Augustin Silva, Ruben Rodriguez,Manuel Reyes, and Alberto Vasquez. Even though therewere minor discrepancies in the testimony of some of theother witnesses for General Counsel, on the essential andrelevant facts necessary to prove the alleged violations,their testimony was consistent with, and corroborative of,these witnesses I have fully credited.Moreover, the testimony of current employees AntonioGarcia and Nicolas Castro, which fully confirmed theunion animus asserted by the dischargees, was not onlyhonest and candid but reflected a great deal of courage (inview of Joseph's continued threats). Not only did the testi-mony of Luis Dela Mora and Maria Montagno-who wereoutsiders and not directly involved-completely demolish16Respondent's counsel complained in his brief of the inaccuracy of thetranscript I have grave doubt that the transcript contains more errors thannormal I have had previous transcripts from the reporters involved andthey are quite competent at their job I would agree, however, that thetranscript is frequently confusing, but this stems from "bickeringcounsels"and an inevitable loss of precise meaning when it is necessaryto translatefrom one language to another17 See the testimony of Joseph's sister, Mrs Katz Even if fully credited,her testimony does not account for more than 10 to 14 days of January1975, which she claimed he (Joseph) was at her home and under medicationprevented his driving 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoseph's contrived testimony that he was not in the Pacoi-ma store during December and January, but Respondent'sown witness, (whom I believe otherwise lied in an effort tosupport Joseph) Max Jimenez, testified that on at least oneoccasion Joseph was in the Pacoima store during January1975.18 Carmela Goldberg's testimony supporting Joseph'sfabrication as to his total absence from the Pacoima storeduring December and January convinces me that her testi-mony was equally contrived in an effort to be helpful to theRespondent. I therefore find that Respondent did by theacts and conduct of its supervisors, Newton Joseph, MaxJimenez,and A. Silva, interrogate employees regardingtheir unioninterestand activity, threaten employees withdischarge if they supported the Union, threaten employeeswith plant closure and loss of jobs if the employees joinedor assisted the Union, and threaten employees with dis-charge unless they signed documents renouncing theUnion, all of which violated Section 8(a)(1) of the Act.While I am convinced from the evidence that Respon-dent was determined to rid itself of the Union and desiredto frustrate any and all attempts of the employees to allythemselves with a collective-bargaimng agent, I am notconvinced that every employee released during this De-cember 1974 thru January 1975 period was severed for dis-criminatoryreasons.In determining which of the allegeddiscriminateeswere discriminatorily discharged, I havecarefully evaluated the testimony and have held the Gener-alCounsel responsible for proving the discriminatory dis-charge by a preponderance of the evidence.The evidence pertaining to Raul Arias fails to establishthat he was discharged. Accepting Arias' testimony totally,itestablishes nothing more than a threat by Respondent.While Arias may have been mistaken in his testimony,what he testified was that Newton "didn't tell him he wasfired or nothing." I shall recommend dismissal of the alle-gation of a wrongful discharge as it related to Raul Arias.The same is true of Camillo Perez and Hector Sanchez.While the total evidence presented by the General Counselraisesa strong suspicion that Newton Joseph would havedischarged anyone whom he learned was associated withthe Union, in the cases of Perez and Sanchezit isnothingmore than a suspicion. Evidence of union activity is lack-ing. I shall recommend dismissal of the wrongful dischargeallegationsrelating to Perez and Sanchez.The Respondent has proven beyond a doubt that Guer-rero was paid, and therefore most likely employed, for theentiremonth of January which is in direct conflict withGuerrero's testimony. I am suspicious that Guerrero inad-vertently was in error when he testified he was dischargedand off the payroll for a period of approximately 10 daysin January and should have testified that he was dis-charged in December 1974. Nevertheless, there is no evi-dence to this effect. It would have been relatively easy forthe General Counsel to have corrected Guerrero's testimo-ny on redirect examination if there was a mistake on thedates.19On the basis of the record evidence, I am com-is In an effort to refute Enrique Gonzalez' version of the "confrontation"with Joseph in January, Jimenez testified to the polite and nonviolent con-duct of Joseph, but in so doing unmistakably placed Joseph in the Pacoimastore at a time when Joseph maintained he was not therepelled to find that Guerrero was not discharged in mid-January 1975 by Respondent and thereis insufficient evi-dence to establish that hisrelease inFebruary 1975 wasanything more than a routine termination precipitated bythe sale of the store where he was then employed. I shallrecommend dismissal of the allegations contained in para-graphs 8(a), (b), and (c) of the consolidatedamended com-plaint.Clearly from the credited evidence and testimony herein-before set forth, employees Isaac Gonzalez, Alfredo Men-doza, Luis Martinez, Francisco Martinez, Mario Gonzalez,Salvador Ortiz,Manuel Flores, Manuel Reyes, EnriqueGonzalez aka Jesse Morgan, Antonio Mercado Vasquez,and Olga Martinez were discharged because Respondenthad knowledge of their interest in the Union, or was of theopinion that each of them respectively was supporting theUnion, in violation of Section 8(a)(3) of the Act. I find theallegations contained in paragraphs 7(a), (b), and (c) of theamended consolidated complaint to have been proven by apreponderance of the evidence, except with respect to RaulArias, Camillo Perez, and Hector Sanchez, as hereinbeforeindicated.As hereinbefore stated, I was particularly impressed withthe candor and openness of Augustin Silva as he testified. Iam convinced that his testimony was completely honestand to the very best of his recollection accurate. Silva re-fused to report the union activities and interests of the em-ployees as he was requested to do by Respondent's owner,Newton Joseph, and, on his final day of employment, pro-tested Joseph's request that he spy on the employees. Dis-charging a supervisor for failure to commit unfair laborpractices against employees at the behest of the employer isproscribed by Section 8(a)(1) of the Act.20 As the Boardhas said: 21 "It is settled that the discharge of a supervisorfor refusing to assist in committing unfair labor practiceson behalf of his employer constitutes an invasion of theself-organizational rights of the nonsupervisory employeesand, as such, violates Section 8(a)(1) of the Act." I findAugustin Silva to have been wrongfully discharged by theRespondent in violation of Section 8(a)(1) of the Act.In reaching these conclusions, I am convinced that it wasa part of Respondent's diabolicalscheme to see to it that asmany union adherents as possible were working at the LosAngeles store on the date it was closed. From all of theevidence, such a conclusion is a reasonable inference, andI so find.VI.MISCELLANEOUSDEFENSES RAISED BY RESPONDENTA. Supervisory "Tainted" Union Authorization CardsRespondent contends that because the evidencerevealsthatEfren Barrera signed his union authorization card19Moreover, General Counsel could haveoffered thecharge filed byGuerrero which would have conclusivelyestablished the correct dates, butthis was not done20 SeeN L R B v I D Lowe, (Trustee for Barber J Thomas, Richard CLydle, etc) d/b/a Thermo-RiteMfgCo, 406 F 2d 1033 (C A 6, 1969);citedwith approval by the U S Supreme Court at In 18 inFlorida Power & LightCo v International Brotherhood of Electrical Workers, Local 641, et al, 417U S 790, 808 (1974)21The Permian Corporation,189 NLRB 860 (1971) MEAT PACKERS INTERNATIONAL305while in the home of his stepbrother, Ruben Rodriguez,that the card is tainted because it shows supervisory assis-tance to the Union which is proscribed by the Act.22Similarly, Respondent contends that because AugustinSilva provided transportation for Tomas Lopez to a motelinGranada Hills where he was able to contact VincentSalazar, the union business agent, that such conduct fur-ther indicates supervisoryassistanceto the Union and thatLopez' card should not be relied on to support a finding ofvoluntary union authorization by a majority of the employ-ees. The record is void of any showing that either RubenRodriguez or Augustin Silva approached any employee forthe purpose of soliciting a union authorization card.Barrera's testimony indicated that Vincent Salazar dusthappened to locate Barrera at his brother's home. There isno proof that either Barrera or Rodriguez called Salazar bytelephone requesting his presence at Rodriguez' home andthe testimony of Barrera is to the contrary. Both Lopez andSilva testified that Lopez approached Silva with an inquiryas to where he might contact a union representative andrequested a ride from Silva because Lopez did not have anautomobile. Silva remained in the reception area duringLopez' visit to the room occupied by the union representa-tive. In neither of these situations can I find the slighestdegree of coercion, intimidation, or even mild pressure onthe part of the supervisors to encourage or promote thesigningofunion authorization cardsEnforcing theBoard's decision inWKRG-TV,Inc.,23 the Fifth CircuitCourt of Appeals said:It is actual pressure and coercion we are seeking toavoid by our rule disallowing cards tainted by supervi-sory influence. A mechanical rule that requires a find-ing of supervisory solicitation in situations such as wehave here, where there is no hint of intimidation, is toobroad.There must be a more substantial exhibition of pres-sure than a passing remark or a statement of pro-union conviction. So long as nothing in the words,deeds, or atmosphere of the alleged "solicitation" con-tain the seeds of potential reprisal, punishment, or in-timidation, the involvement of the supervisors doesnot rise to the level of supervisory "solicitation" thatwe condemned inAmerican Cable I, supra.Here thesupervisors attended a few unionmeetingsand at vari-ous times made rather tamestatementsregarding theirapproval of the Union. There is not a sufficient show-ing to throw out any of the cards, and the Board wascorrect in refusing to allow theminimalsupervisoryparticipation in this organizational drive to frustratethe Union's otherwise valid majority. [The citation forAmerican Cableis 414 F.2d 661.]22 The complaint did not allege that Ruben Rodriguez was a supervisornor was his name included during the hearing when Respondent stipulatedthatMax Jimenez and Augustin Silva were supervisors within the meaningof Sec 2(11) of the ActHowever,as heretofore indicated in this decision, itappears that Ruben Rodriguez at times occupied a status similar to that ofJimenez and Silva23 190 NLRB 174(1969), enfd 470F 2d 1302 (C A 5, 1973)On the basis of the record testimony and the authoritiesindicated, I conclude and find that none of the authoriza-tion cards are invalid as contended by the Respondent.B. Did the Union Promise To Waive, or Reduce, theInitiation Fee?InSavairMfg. Co., supra,the Supreme Court reversedtheBoard and found that a union interfered with anemployee's rights as expressed in Section 7 of the Act torefrain from union activities when it offered to waive initia-tion fees for all employees who signed union "recognitionslips" before a representation election. Thisis anargumentwhich might be utilized in a representationelection case (astheSavairMfgCo. case was) in raising objections to anelection, or conceivably it might be utilized inan unfairlabor practice caseas anargument againsta Gissel24reme-dy where it is sought by the General Counsel. However, inorder for such an argument to be meaningful, there mustbe a showing that employees were generally informed thatthere would be a waiver, or substantial reduction, of theinitiation fee for all employees who sign union authoriza-tion cards in advance of the election. Such is not the evi-dence in the instant case The evidence in this area consist-ed of the testimony by one obviously slightly confusedwitness who testified that he had "heard" that it would besubstantially more expensive if he waited to loin the UnionafterRespondent's plant was organized. There is no evi-dence to indicate that such statement emanated from theUnion or any of its agents or that such a policy was itsusual practice. Thereis noevidence in this case that any ofthe employees who signed union authorization cards did sobecause of fear of the Union or because of concern that itmight be more expensive to do soafter an election washeld among the employees. All of the evidencein this casetends to prove that the employees voluntarily and anxious-ly sought the Union in order to obtain its protection onbehalf of all employees in acquiring job security and im-proving their general working conditions. Respondent's ar-gument has no merit.C. Is the Union Racially Prejudiced?The Respondent offered testimony, which was not refut-ed, to show that during the time of the picketing atRespondent's stores, the pickets directed remarks to poten-tial customers reflecting in an uncomplimentary manneron the owner's religious and/or semitic origin. TheRespondent's counsel argues that union appeals to racialprejudice in an election campaign violates the laboratoryconditions of the election, and the union should not becertified. CitingN.L R.B v. Schapiro and Whitehouse, Inc.,356 F.2d 675 (C.A. 4, 1966). The case citedwas a reversalby the Fourth Circuit of the Board's decision; it dealt sole-ly with an objections to election type of case and thereforeis readily distinguishable from the instant cases. In the cit-ed case the appeal was directed toward voters (employees)in a manner calculated to inflame racial feelings whollyunrelated to election issues. In the instant case the remarks24N L R B v Gissel Packing Co,Inc, 395 U S 575 (1969) 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere not directed toward the employees, and there is noevidence that the employees heard the remarks.25 More-over, even if the employees had heard the racial relatedremarks, there is no indication that the employees were, orwould have been, restrained or coerced in the exercise oftheir Section 7 rights.The Mansion Housecase,supra,andtheBekinsMoving & Storage Co., of Florida, Inc.,case 26were concerned with the question of whether or not theracial,or sexual, imbalance reflected within a union'smembership constituted evidence of discrimination such asto deprive the union of the Board's processes. There wasnot one iota of evidence tending to show the racial mix oftheUnion herein involved 27 Respondent's arguments ofracial prejudice are without merit. The cases cited by coun-sel are inapposite.VII. THEAPPROPRIATEBARGAINING UNITThe General Counsel has alleged the appropriate bar-gaining unit to be: All employees employed by Respondentat its retail store located at 10435 Laurel Canyon Boule-vard, Pacoima, California, excluding office clerical em-ployees, guards, professional employees and supervisors asdefined in the Act. The complaint further alleges that sinceJanuary 8, 1975, a majority of the employees of Respon-dent in the unit alleged to be appropriate have designatedand desire the Union as their representative for the pur-pose of collective bargaining with Respondent. It is furtheralleged that since January 8, 1975, and continuing to date,the Union has requested and continues to request that Re-spondent recognize it as the exclusive collective-bargainingrepresentative for the employees in the alleged appropriateunit and that Respondent has continually refused to recog-nize the Union as the representative of the employees 28The Respondent's counsel argues that because on Janu-ary 10, 1975, the Respondent was the owner and operatorof two retail meat stores having the characteristics andcriteriawhich might otherwise be found by the Board tocomprise a single appropriate unit, that therefore the singlestore at Pacoima cannot now be found to be an appropri-atebargainingunitsupportingabargainingorder.Counsel's argument, however ingenious, does not accordwith the law. The RC petition filed by the Union is nolonger relevant and as a matter of fact was dismissed bytheRegionalDirector for Region 21 as reflected byRespondent's Exhibit 12. (Because complaint was issued inthe instant case.) It is a fact that today the Respondentoperates only one store-the retail meat market located inPacoima, California. Under the current facts, there is noth-ing to indicate that the unit alleged is anything other thanappropriate. The employees included within the unit havea community of interest and the office clericals, supervi-sors, and other statutory exclusions have been set forth. Itis a typical unit frequently found by the Board to be appro-25Max Jimenez, a supervisor, testified that he heard some of the com-ments by the pickets26 211 NLRB 138 (1974)27 There was testimony to the effect that the Respondent's owner, appar-ently of Semitic origin or believed to be by the pickets, was a former memberofMeat Cutters Local No 42128 SeeG C Exh 2, a RC petition dated January 10, 1975priate and I so find.The more important question withwhich we are here concerned is that of whether or not theUnion represents,or did represent at the time the unfairlabor practices occurred,a majority of the employees in theunit found to be appropriate.Enrique Gonzalez testified that on one of his occasionalvisits to the Pacoima store he copied the work schedule asithad been posted at the Pacoima store. This work sched-ule appears to be the work schedule of the employees forthe week of January 13 through 20, 1975,and reflects thattherewere 11 employees scheduled for work that week.The owner,Newton Joseph,testified that he had eight full-time and five part-time employees employed during theweek of January 13 through 19. When Newton Joseph wasasked to name the employees that worked the week of Jan-uary 6to 12, he was able to name I1 employees.29 Thequestion then is how many of these employees had signedunion authorization cards and did that number constitute amajority of those employed.Of the 11 employees namedby Joseph, 2 were stipulated as being supervisors,namely,Max Jimenez and Augustin Silva, leaving only 9 employeesconstituting the unit heretofore found to be an appropriatebargaining unit.The General Counsel submitted,and I re-ceived in evidence,the union authorization cards of sevenof these employees. 0 The General Counsel has clearlyshown that a majority of the employees employed at thePacoima, California, store had signed union authorizationcards and desired that the Meat Cutters Local No. 421,AmalgamatedMeat Cutters and Butcher Workers ofNorth America,AFL-CIO, represent them as their exclu-sive bargaining representative,and I so find.VIII. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe conduct of the Respondent as set forth in sectionsIV, V, VI,and VII,above, occurring in connection with theoperations of the Respondent described in section I, above,have a close, intimate,and substantial relation to trade,traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1.Newton Joseph, d/b/a Meat Packers International,theRespondent, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Meat Cutters Local No. 421, Amalgamated MeatCutters and Butcher Workers of North America, AFL-CIO, the Union, is a labor organization within the meaningof Section 2(5) of the Act.29 The I I employees named by Newton Joseph as having been employedduring the week of January 6 through 12 were as followsMax Jimenez,RafaelBanuelos,Socorro Juarez, Manuel Flores, Manuel Reyes, AlbertoVasquez, Saul Frias, Nicholas Castro, Guildardo Guerrero, EfrenBarrera,and Augustin Silva30 It is entirely possible that the name given by Newton Joseph as SaulFrias should have been Raul Frias, and if it werethe lattername the Gener-al Counsel presented authorization cards from eight of thenine employeesin the appropriate bargaining unit MEAT PACKERS INTERNATIONAL3073.All employees employed at the Respondent's retailmeat market located at 10435 Laurel Canyon Boulevard,Pacoima, California, excluding office clerical employees,guards, professional employees, and supervisors as definedin the Act constitute a unit appropriate for the purposes ofcollective bargaining within themeaningof Section 9(b) ofthe Act.4.The Union is the exclusive representative of a majori-ty of the employees in the aforesaid bargaining unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.Respondent, by the acts and conduct of its supervi-sors,Newton Joseph, Max Jimenez, and Augustin Silva,did interrogate employees regarding their union interestand activity, threaten employees with discharge if they sup-ported the Union, threaten employees with plant closureand loss of jobs if the employees joined or assisted theUnion, and threaten employees with discharge unless theysigned documents renouncing the Union and thereby en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.6.Respondent discharged the following named employ-eesonorabout the dates shown: Isaac Gonza-lez-12/7/74, Alfredo Mendoza-12/13/74, Luis Marti-nez-12/16/74, FranciscoMartinez-12/16/74,MerielGonzalez-12/16/74, Salvador Ortiz-12/18/74, ManuelFlores-1/26/75, Manuel Reyes-1/26/75, Enrique Gon-zalezaka Jesse Morgan-1/28/75, Antonio Mercado Vas-quez-1/16/74, and Olga Martinez-2/4/75, because oftheir interest in or activity on behalf of the Union andthereby engaged in unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act.7.Respondent discharged Augustin Silva on or aboutJanuary 26, 1975, because Silva refused to engage in unfairlabor practices as requested by the owner of Respondentand Respondent has thereby engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYstated in the order of their seniority, or hiring date. If afterall economically feasible reinstatements have been made,there remain employees included herein as having beenwrongfully discharged, they shall be placed on a preferen-tial hire list, in order of seniority, and shall be offered rein-statement on the occasion of each vacancy or job openingas it may occur at the Pacoima store until each and everyemployee has been reinstated to a full-time permanent jobor has voluntarily declined to accept such offered reinstate-ment. Respondent shall also be ordered to reimburse eachof the discriminatees and to make them whole for any lossof earnings they may have suffered as a result of discrimi-nation against them with the backpay and interest comput-ed in accordance with the Board's standards as set forth inF.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).The General Counsel has requested that Respondent beordered to forthwith bargain with the Union as a part ofthe remedial Order. InN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969), the Supreme Court clearly indicatedthat where the conduct of the Respondent has been so out-rageous and pervasive and of such a nature that their coer-cive effects cannot be eliminated by the application of tra-ditional remedies, a bargaining order may issue and befound appropriate even without inquiry into a union's ma-jority status. In the instant case, the General Counsel hasnot only shown that the Union represented a majority ofthe employees in an appropriate bargaining unit, but theevidence is also overwhelming that Respondent has sys-tematically sought to dissipate the Union's strength andmembership at each and every opportunity. I shall orderthat the Respondent recognize and bargain with the Unionforthwith.Moreover, I regard the Respondent's unfair la-bor practices to have been of such a flagrant nature that Ishall order the effective bargaining date to be January 10,1975, the date on which the Union filed its representationpetition, in keeping with the Board's recent decision,Trad-ing Port, Inc.3tUpon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:The Respondent having discriminatorily dischargedIsaac Gonzalez, Alfredo Mendoza, Luis Martinez, Francis-coMartinez,Mario Gonzalez, Salvador Ortiz,ManuelFlores,Manuel Reyes, Enrique Gonzalez aka Jesse Mor-gan, Antonio Mercado Vasquez, Olga Martinez, and Au-gustin Silva, I find it necessary that Respondent be orderedto reinstate each of them to their former or substantiallyequivalent job, displacing, if necessary, employees hiredsince the aforementioned employees were wrongfully dis-charged. If a job no longer exists, said employees shall begiven such other job or jobs as each may be qualified to fill.Recognizing that Respondent now operates only one store,it is not the intent of this Order to compel Respondent tohire more employees than is economically representative ofgood business, but the discriminatees are to displace anyand all current employees whose date of hire occurred afterthe hiring date of the discrimmatees named herein. Theaforementioned discriminatorily dischargees are to be rein-ORDER32The Respondent,Newton Joseph,d/b/a Meat PackersInternational,Pacoima, California,its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against em-ployees, or prospective employees,in regard to their hire,and tenure of employment, or any other terms or condi-tions of employment becausetheyhave engaged in con-certed activities for the purpose of mutual aid or protec-tion.3i 219 NLRB 298 (1975)32 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 308DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Interrogating employees regarding their union inter-ests and activity, threatening employees with discharge ifthey support the Union, threatening employees with plantclosure and the loss of jobs if the employees join or assistthe Union, or threatening employees with discharge unlessthey sign documents renouncing the Union.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of mutual aid or protection asguaranteed in Section 7 of the Act, or to refrain from anyand all such activities.2.Take the following affirmative action I find will effec-tuate the policies of the Act:(a)Offer Isaac Gonzalez, Alfredo Mendoza, Luis Marti-nez, Francisco Martinez, Antonio Mercado Vasquez, Mar-ioGonzalez, Salvador Ortiz,Manuel Flores,ManuelReyes, Enrique Gonzalez aka Jesse Morgan, Olga Marti-nez, and Augustin Silva full-time employment withoutprejudice to their seniority, or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered by reason of the discrimination against themin the manner set forth in the section of this Decision enti-tled "The Remedy."(b)Recognize and bargain with the Union as the exclu-sive representative of the employees in the bargain unitherein found to be appropriate as of January 10, 1975.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(d) Post at its place of business in Pacoima, California,copies of the attached notice marked "Appendix." 33 Cop-ies of said notice, on forms provided by the Regional Di-rectorforRegion 21, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.Allegations of the complaint not specifically found here-in to be violative of the Act are to be dismissed.33 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "`Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "